Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS dated 8/6/2021 was received and considered.
Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0059695 A1 to Parecki et al. (Parecki) in view of US 2012/0192247 A1 to Oliver et al. (Oliver) and US 2017/0178261 A1 to Dalia.
Regarding claim 1, Parecki teaches an electronic device (mobile phone, ¶33), comprising: a touchscreen display (¶97); at least one processor (Fig. 20, 2030); and a memory storing instructions 
Regarding claim 2, Parecki, as modified above, teaches wherein a shape of the at least one of the first indicator or the second indicator comprises a circle (as modified above by Oliver, Figs. 6C-6E).
Regarding claim 7, Parecki, as modified above, lacks the device to: display, on the touchscreen display, another setting screen for activating another function for providing a lower degree of accuracy of location data provided to another application, wherein one of the first location data or the second location data is provided to the other application based on the other function being activated or deactivated on the other setting screen.  However, as Parecki teaches multiple applications (Fig. 6), a skilled artisan would have found it obvious to utilize Parecki to set the permissions, including .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Parecki, Oliver and Dalia, as applied to claim 1 above, in view US 2018/0039855 A1 to Kecskemeti et al. (Kecskemeti).
Regarding claim 3, as modified, Parecki lacks the first latitude-longitude coordinates comprising more decimal places than the second latitude-longitude coordinates.  However, Kecskemeti teaches that it was known to obtain lower-accuracy location information from latitude-longitude coordinates by truncating via changing and/or moving appropriate decimal points or places (¶15).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Parecki, as modified above, such that the first latitude-longitude coordinates comprising more decimal places than the second latitude-longitude coordinates.  One of ordinary skill in the art would have been motivated to perform such a modification to provide lower-accuracy location data (in the form of latitude-longitude coordinates, per Dalia) to the second application.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known method of reducing the accuracy of location data, as taught by Kecskemeti.
Regarding claim 4, Parecki, as modified above, lacks wherein the first latitude-longitude coordinates comprise six decimal places.  However, the prior art teaches that a range of latitude/longitude precision is known in the art.  For example, Kecskemeti teaches providing coordinates to a resolution of two decimal places (¶20).  Additionally, Dalia teaches providing coordinates to a resolution of seven and fourteen decimal places (Fig. 9b).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Parecki, as modified above, such that the first latitude-longitude coordinates comprise six decimal places.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize 
Regarding claim 5, Parecki, as modified above, lacks wherein the second latitude-longitude coordinates is generated using the first latitude-longitude coordinates.  However, Kecskemeti teaches that it was known to obtain lower-accuracy location information from latitude-longitude coordinates by truncating via changing and/or moving appropriate decimal points or places (¶15).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Parecki, as modified above, such that the second latitude-longitude coordinates is generated using the first latitude-longitude coordinates.  One of ordinary skill in the art would have been motivated to perform such a modification to provide lower-accuracy location data (in the form of latitude-longitude coordinates, per Dalia) to the second application.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known method of reducing the accuracy of location data, as taught by Kecskemeti. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Parecki, Oliver and Dalia, as applied to claim 1 above, in view US 2012/0240050 A1 to Goldfeder et al. (Goldfeder).
Regarding claim 6, Parecki, as modified above, lacks wherein the setting screen includes a slide button arranged to receive the first user input or the second user input.  However, Goldfeder teaches that it was known to set a privacy setting via a slide button (Fig. 12).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Parecki, as modified above, such that the setting screen includes a slide button arranged to receive the first user input or the second user input.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known manner of setting a degree of privacy, as taught by Goldfeder.
.

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Parecki in view of US Oliver and US 2016/0316332 A1 to Bai et al. (Bai).
Regarding claim 9, Parecki discloses an electronic device (mobile phone, ¶33), comprising: a touchscreen display (¶97); at least one processor (Fig. 20, 2030); and a memory storing instructions which, when executed by the at least one processor (¶98), cause the electronic device to: display an application list (Fig. 6) for setting a function for providing a lower or higher degree of accuracy of location data provided to each application included in the application list (provide varying degrees of location data access, Fig. 5, including location granularity, ¶44, ¶50; see also ¶¶59-60), receive, on a first button corresponding to a first application of the application list, a first user input for activating a function for providing a lower degree of accuracy of location data provided to the first application (receive, for each application, input regarding access to location information for the application, Fig. 5, 500), receive, on a second button corresponding to a second application of the application list, a second 
Regarding claim 10, Parecki, as modified above, teaches wherein the first function comprises displaying a first execution screen of the first application, and wherein the second function comprises displaying a second execution screen of the second application (utilizing the first and second applications requesting location data, Fig. 13 and, as modified by Oliver, Figs. 6C-6E).  
Regarding claim 12, Parecki, as modified above, lacks wherein the application list comprises at least one of a map application, a weather application, or a voice assistance application.  However, Oliver teaches providing location data of a particular granularity to at least a map application (¶63).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Parecki, as modified above, such that the application list comprises at least one of a map application, a weather application, or a voice assistance application.  One of ordinary skill in the art would have been motivated to perform such a modification to provide location data to applications that are known in the art to utilize location data, as taught by Oliver.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Parecki, Oliver and Bai, as applied to claim 9 above, in view of Dalia.
Regarding claim 11, Parecki lacks wherein the instructions, when executed by the processor, further cause the electronic device to: display a simplified address based on the lower degree of accuracy of location data on the first execution screen, and display a full address and latitude-longitude coordinates determined based on the higher degree of accuracy of location data than the lower degree .

Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Parecki in view of US 8612756 B1 to Meier et al. (Meier), Dalia and Kecskemeti.
Regarding claim 13, Parecki discloses an electronic device (mobile phone, ¶33), comprising: a touchscreen display (¶97); at least one microphone; at least one processor (Fig. 20, 2030); and a memory storing instructions (¶98) which, when executed by the at least one processor, cause the electronic device to: obtain at least one voice command (execute application installed on mobile device, ¶29, ¶33) based on a voice signal obtained by the at least one microphone, provide first service information using a first degree of accuracy of location data according to the voice command (provide location data based on a first degree of granularity, ¶53, for example latitude/longitude, ¶53), the first service information comprising a full address and first latitude-longitude coordinates corresponding to 
Regarding claim 15, Parecki, as modified above, lacks wherein the first latitude-longitude coordinates comprise six decimal places.  However, the prior art teaches that a range of latitude/longitude precision is known in the art.  For example, Kecskemeti teaches providing coordinates to a resolution of two decimal places (¶20).  Additionally, Dalia teaches providing coordinates to a resolution of seven and fourteen decimal places (Fig. 9b).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Parecki, as modified above, such that the first latitude-longitude coordinates comprise six decimal places.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize coordinates of a precision commensurate with a range of known useful precisions, as taught by Kecskemeti and Dalia.
Regarding claim 16, Parecki, as modified above, teaches wherein the first service information and the second service information are provided while a voice assistance application is being executed (as modified above by Meier, the voice assistance application is acting as user input, Meier col. 5, lines 1-5).  
Regarding claim 17, Parecki, as modified above, teaches wherein the first service information and the second service information are provided via an application different from the voice assistance application (the privacy management framework transfers geo-location data to mobile applications on the device 105, ¶60).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Parecki, Meier, Dalia and Kecskemeti, as applied to claim 13 above, in view of Oliver.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,190,526 (issuing 11/30/2021) (see claim correspondence table below) in view of Parecki and Oliver. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,190,526 (issuing 11/30/2021) (see claim correspondence table below) in view of Parecki, Oliver, Kecskemeti and Dalia.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,190,526 (issuing 11/30/2021) (see claim correspondence table below) in view of Parecki, Oliver and Kecskemeti.
Claims 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,190,526 (issuing 11/30/2021) (see claim correspondence table below) in view of Parecki, Oliver and Goldfeder.
Claims 13 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,190,526 (issuing 11/30/2021) (see claim correspondence table below) in view of Parecki and Meier.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,190,526 (issuing 11/30/2021) (see claim correspondence table below) in view of Parecki, Meier and Oliver.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,190,526 (issuing 11/30/2021) (see claim correspondence table below) in view of Parecki, Meier, Kecskemeti and Dalia.

17/396,141
11,190,526
1
2 – (Parecki, Oliver) The patent claim lacks a touchscreen, a setting screen, and a map application as claimed.  However, as described in more detail in the rejection above, Parecki teaches a touchscreen device providing privacy settings for multiple applications (Figs. 5-6, Fig. 21, 2130 and ¶33) and Oliver teaches a map application receiving data based on privacy settings (Figs. 6A-6E).  Therefore, a skilled artisan would have considered the claimed invention to be an obvious modification of the patent claim.
2
2 – (Parecki, Oliver) The patent claim lacks, but Oliver teaches a map providing a circle indicator (Figs. 6C-6E), rendering the claim obvious over the patent.
3
2 – (Parecki, Oliver)
4
2 - (Parecki, Oliver, Kecskemeti, Dalia) The patent claim lacks, but as described above in the rejection of claim 4, Kecskemeti and Dalia teach various degrees of accuracy achieved using various decimal places.  A skilled artisan would have found it obvious to utilize six decimal places at least because it falls within the ranges taught in the art.
5
2 – (Parecki, Oliver, Kecskemeti) The patent claim lacks, but as described above in the rejection of claim 5, Kecskemeti teaches truncation as a means to reduce location data accuracy.  A skilled artisan would have found it obvious to generate the second location data from the first to utilize this known technique.
6
2 – (Parecki, Oliver, Goldfeder) The patent claim lacks, but as described above in the rejection of claims 6-8, Goldfeder teaches that it was known to utilize a slide button to 

2 – (Parecki, Oliver) The patent claim lacks, but as described above in the rejection of claim 7, Parecki teaches setting permissions, including permissions for location accuracy for an application (¶71).  A skilled artisan would have found this limitation obvious in view of the patent to set the level of accuracy for each application.
8
2 – (Parecki, Oliver, Goldfeder) The patent claim lacks, but as described above in the rejection of claims 6-8, Goldfeder teaches that it was known to utilize a slide button to set a privacy setting.  A skilled artisan would have found this limitation obvious in view of the patent to set the level of accuracy for each application.
9
2 – (Parecki, Oliver) The patent claim lacks a touchscreen and a setting screen as claimed.  However, as described in more detail in the rejection above, Parecki teaches a touchscreen device providing privacy settings for multiple applications (Figs. 5-6, Fig. 21, 2130 and ¶33) and Oliver teaches an application receiving data based on privacy settings (Figs. 6A-6E).  Therefore, a skilled artisan would have considered the claimed invention to be an obvious modification of the patent claim.
10
2 – (Parecki, Oliver)
11
2 – (Parecki, Oliver)
12
2 – (Parecki, Oliver) The patent claim lacks, but Oliver teaches a map application receiving data based on privacy settings (Figs. 6A-6E).  Therefore, a skilled artisan would have considered the claimed invention to be an obvious modification of the patent claim.
13
2 – (Parecki, Meier) The patent claim lacks, but Meier teaches an invention utilizing varying degrees of location accuracy, and teaches that it was known in the art to utilize a microphone and a voice recognition application as user input (col. 5, lines 1-5).  A skilled artisan would have found it obvious to utilize a voice application for user input with the invention described in the patent claim.
14
2 – (Parecki, Meier, Oliver) The patent claim lacks, but Oliver teaches a map application receiving data based on privacy settings and displaying an indicator (Figs. 6A-6E).  Therefore, a skilled artisan would have considered the claimed invention to be an obvious modification of the patent claim.
15
2 - (Parecki, Meier, Kecskemeti, Dalia) The patent claim lacks, but as described above in the rejection of claim 4, Kecskemeti and Dalia teach various degrees of accuracy achieved using various decimal places.  A skilled artisan would have found it obvious to utilize six decimal places at least because it falls within the ranges taught in the art.
16
2 – (Parecki, Meier) The patent claim lacks, but as described in the rejection of claim 16 above, Meier teaches a voice assistance application is acting as user input and thus operating during execution of the applications receiving location data, (Meier col. 5, lines 1-5). Therefore, a skilled artisan would have considered the claimed invention to be an obvious modification of the patent claim.
17
2 – (Parecki, Meier) The patent claim lacks, but Parecki teaches wherein the first service information and the second service information are provided via an application different from the voice assistance application (the privacy management framework transfers geo-location data to mobile applications on the device 105, ¶60).  Therefore, a skilled artisan would have considered the claimed invention to be an obvious modification of the patent claim as it was known to utilize a separate computing component to provide the service (location information).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-38623862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
November 18, 2021